

EXECUTION COPY


PARENT GUARANTY
  
This PARENT GUARANTY (this “Guaranty Agreement”) is made as of the 30th day of
November, 2010, by RBC BEARINGS INCORPORATED, a Delaware corporation (together
with its successors and assigns, the “Parent Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (as hereinafter defined).
 
RECITALS
 
WHEREAS, Roller Bearing Company of America, Inc., a Delaware corporation (the
“Borrower”), the Parent Guarantor, the lenders party thereto (the “Lenders”),
JPMCB, as LC Issuer and JPMCB, as administrative agent (together with its
successors and assigns, the “Administrative Agent”), are parties to a Credit
Agreement, dated as of November 30, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders and the LC Issuer have agreed to make available certain financial
accommodations (by means of making loans and issuing letters of credit) to or
for account of the Borrower or the Credit Parties (as defined therein), as
applicable;
 
WHEREAS, the Borrower is a direct Subsidiary of the Parent Guarantor; and
 
WHEREAS, it is a condition precedent to the Lenders’ and the LC Issuer’s
obligations to make available to the Borrower the loans and other financial
accommodations under the Credit Agreement that the Parent Guarantor shall have
executed and delivered this Guaranty Agreement,
 
NOW, THEREFORE, in consideration of these premises and in order to induce the
Lenders and the LC Issuer to make loans and other financial accommodations
available to the Borrower under the Credit Agreement, the Parent Guarantor
hereby agrees with the Administrative Agent, for the benefit of the Lenders, the
LC Issuer, the Administrative Agent and any other holder of (a) with respect to
the Borrower, the Obligations and all obligations owing to the Designated Hedge
Creditors under Designated Hedge Agreements or to any Lender or any Affiliate
thereof under Banking Services Agreements, (b) with respect to the Parent
Guarantor, the Guaranteed Obligations (as defined herein) and (c) in each case,
all present and future obligations of the Parent Guarantor and the Borrower to
the Administrative Agent under the Credit Agreement and the other Loan Documents
(the “Secured Creditors”)  as follows:
 
SECTION 1.  Definitions.   The capitalized terms used herein which are defined
in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.
 
SECTION 2.  Guaranty.  The Parent Guarantor hereby irrevocably and
unconditionally guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of (a) all Obligations of the Borrower
and of all other sums now or hereafter owed by the Borrower to the
Administrative Agent or any of the other Secured Creditors under the Credit
Agreement or any of the other Loan Documents and (b) all obligations of the
Borrower and its Subsidiaries owing to any Designated Hedge Creditor under any
Designated Hedge Agreement or to any Lender or Affiliate thereof under any
Banking Services Agreement (together all such obligations in clauses (a) and (b)
being referred to herein as the “Guaranteed Obligations”), and, in each case,
agrees to pay any and all expenses (including reasonable counsel fees and
including expenses) incurred by the Administrative Agent in enforcing any rights
under this Guaranty Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

SECTION 3.  Maximum Liability. Solely in the event it is necessary for the
enforceability of this Guaranty Agreement, the maximum liability of the Parent
Guarantor under this Guaranty Agreement shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.  In determining the limitations, if any, on the amount of the Parent
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation or contribution
which the Parent Guarantor may have under this Guaranty Agreement, any other
agreement or applicable law shall be taken into account.
 
SECTION 4.  Guaranty Absolute.  The Parent Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Credit Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Creditor
with respect thereto.  The liability of the Parent Guarantor under this Guaranty
Agreement shall be absolute and unconditional irrespective of:
 
(a)                  any lack of validity or enforceability of the Credit
Agreement, the other Loan Documents or any other agreement or instrument
relating thereto;
 
(b)                  any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from the Credit Agreement,
the other Loan Documents or any other agreement or instrument relating thereto;
 
(c)                  any exchange, release or non-perfection of any collateral,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d)                  failure by the Administrative Agent to take any steps to
perfect and maintain its interest in, or preserve its rights to, any security or
collateral for the Guaranteed Obligations;
 
(e)                  the Administrative Agent’s or any Lender’s election in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. §101 et seq.) (the “Bankruptcy Code”), or the application of
Section 1111(b)(2) of the Bankruptcy Code;
 
(f)                   any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code; or
 
(g)                  any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any guarantor.
 
This Guaranty Agreement shall continue to be effective or shall be reinstated,
as the case may be, if at any time any payment of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Secured Creditor upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, all as though such payment had not been made.
 
The obligations of the Parent Guarantor hereunder are independent of the
obligations of the Borrower or any other guarantor for any part of the
Guaranteed Obligations and a separate action or actions may be brought and
prosecuted against the Parent Guarantor whether or not action is brought against
the Borrower or such other guarantor for any part of the Guaranteed Obligations
and whether or not the Borrower or such other such guarantor are joined in any
such action or actions.  This Guaranty is a guaranty of payment and not of
collection.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.  Waiver.  The Parent Guarantor hereby waives, to the extent permitted
by applicable law, promptness, diligence, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty
Agreement and any requirement that the Administrative Agent protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against the Borrower or any other person
or entity or any collateral.
 
SECTION 6.  Subrogation. Until all Guaranteed Obligations have been paid in full
in cash and each Lender’s Commitments under the Credit Agreement are terminated,
the Parent Guarantor shall have no right of subrogation, reimbursement or
contribution and hereby waives any right to enforce any remedy which any Secured
Creditor now has or may hereafter have against the Borrower, any endorser or any
other guarantor, of all or any part of the Guaranteed Obligations, and the
Parent Guarantor hereby waives any benefit of, and any right to participate in,
any security or collateral given to the Administrative Agent to secure payment
of the Guaranteed Obligations or any other liability of the Borrower to any
Secured Creditor.  The Parent Guarantor also waives all setoffs and
counterclaims and all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty Agreement.  The Parent Guarantor further waives,
to the extent permitted by applicable law, all notices of the existence,
creation or incurring of new or additional indebtedness, arising either from
additional loans extended to the Borrower or otherwise, and also waives all
notices that the principal amount, or any portion thereof, and/or any interest
on any instrument or document evidencing all or any part of the Guaranteed
Obligations is due, notices of any and all proceedings to collect from the
maker, any endorser or any other guarantor of all or any part of the Guaranteed
Obligations, or from anyone else, and, to the extent permitted by law, notices
of exchange, sale, surrender or other handling of any security or other
collateral given to the Administrative Agent or any Lender to secure payment of
the Guaranteed Obligations.
 
SECTION 7.  Financial Condition of Borrower.  The Parent Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
the Borrower and circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations or any part thereof that diligent inquiry would reveal
and the Parent Guarantor hereby agrees that the Administrative Agent shall not
have any duty to advise the Parent Guarantor of information known to the
Administrative Agent regarding such condition or any such circumstances.  In the
event the Administrative Agent, in its sole discretion, undertakes at any time
or from time to time to provide any such information to the Parent Guarantor,
the Administrative Agent shall not be under any obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which, pursuant to accepted or reasonable commercial finance
practices, the Administrative Agent wishes to maintain confidential or (iii) to
make any other or future disclosures of such information or any other
information to the Parent Guarantor.
 
SECTION 8.  Marshaling of Assets.  The Parent Guarantor consents and agrees that
the Administrative Agent shall not be under any obligation to marshal any assets
in favor of the Parent Guarantor or against or in payment of any or all of the
Guaranteed Obligations. The Parent Guarantor further agrees that, to the extent
that the Borrower makes a payment or payments to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender receives any proceeds of
collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to the Borrower, its estate, trustee, receiver or any
other party, including, without limitation, the Parent Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the Guaranteed Obligations or part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.  Authorization.  The Administrative Agent and the Secured Creditors
are hereby authorized, without notice or demand and without affecting the
liability of the Parent Guarantor hereunder, from time to time, to (i) renew,
extend, accelerate or otherwise change the time for payment of, or other terms
relating to, the Guaranteed Obligations, or otherwise modify, amend or change
(but only in accordance with the terms thereof) the Credit Agreement or the
other Loan Documents (other than this Guaranty Agreement), or any other
promissory note or other agreement, document or instrument now or hereafter
executed by the Borrower or the Parent Guarantor and delivered to the
Administrative Agent or any Lender; (ii) accept partial payments on the
Guaranteed Obligations; (iii) take and hold security or collateral for the
payment of this Guaranty Agreement, any other guarantees of the Guaranteed
Obligations or other liabilities of the Borrower and the Guaranteed Obligations
guaranteed hereby or thereby, and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale thereof as in its discretion it may determine; and
(v) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations and any security or collateral therefor in any manner, without
affecting or impairing the obligations of the Parent Guarantor hereunder.
 
At any time upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent or any Lender may, in its sole discretion,
without notice to the Parent Guarantor and regardless of the acceptance of any
security or collateral for the payment hereof, appropriate and apply toward the
payment of the Guaranteed Obligations (i) any indebtedness due or to become due
from the Administrative Agent or any Lender to the Parent Guarantor, and
(ii) any monies, credits or other property belonging to the Parent Guarantor, at
any time held by or coming into the possession of the Administrative Agent or
any Lender.
 
SECTION 10.  Amendments, Etc.  No amendment or waiver of any provisions of this
Guaranty Agreement nor consent to any departure by the Parent Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Parent Guarantor and the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No release or termination of this Guaranty
Agreement shall be effected unless the same shall be in writing and executed by
the Parent Guarantor and the Administrative Agent.
 
SECTION 11.  No Waiver; Remedies.  No failure on the part of the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
 
SECTION 12.  Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent or any Lender to or for the credit or the account of the
Parent Guarantor against any and all of the obligations of the Parent Guarantor
now or hereafter existing under this Guaranty Agreement, irrespective of whether
or not the Administrative Agent or such Lender shall have made any demand under
this Guaranty Agreement and although such obligations may be contingent and
unmatured.  The Administrative Agent agrees promptly to notify the Parent
Guarantor after any such set-off and application made by the Administrative
Agent, as the case may be, provided that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of the
Administrative Agent under this Section 12 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent may have.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 13.  Continuing Guaranty; Transfer of Advances.  This Guaranty Agreement
is a continuing guaranty and shall (i) remain in full force and effect until the
Guaranteed Obligations are paid in full in cash and each Lender’s Commitments
under the Credit Agreement are terminated, (ii) be binding upon the Parent
Guarantor, its successors and assigns (the Parent Guarantor shall not be
permitted to assign any Guaranteed Obligations without the prior written consent
of the Administrative Agent), and (iii) inure to the benefit of and be
enforceable by the Administrative Agent and its permitted successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), subject to the limitations set forth in the Credit Agreement, the
Administrative Agent may assign or otherwise transfer its role as Administrative
Agent to any other person or entity in accordance with the terms of the Credit
Agreement, and such other person or entity shall thereupon become vested with
all the rights in respect thereof granted to the Administrative Agent herein or
otherwise.
 
SECTION 14.  Addresses for Notices.  All notices and other communications
provided for hereunder shall be given or made in accordance with, and shall be
governed by, the Credit Agreement.
 
SECTION 15.  Waiver of Jury Trial.     EACH OF THE PARTIES TO THIS GUARANTY
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS PARAGRAPH.
 
SECTION 16.  Jurisdiction; Venue; Inconvenient Forum.
 
(a)            Jurisdiction.   Any legal action or proceeding with respect to
this Guaranty Agreement or any other Loan Document may be brought in the Supreme
Court of the State of New York sitting in New York County or in the United
States District Court of the Southern District of New York, and, by execution
and delivery of this Guaranty Agreement, the Parent Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Parent Guarantor
hereby further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Parent
Guarantor at its address for notices pursuant to Section 14, such service to
become effective 30 days after such mailing or at such earlier time as may be
provided under applicable law. Nothing herein shall affect the right of any
Secured Creditor to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Parent Guarantor in
any other jurisdiction.
 
(b)            Venue; Inconvenient Forum.  The Parent Guarantor hereby
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty Agreement or any other Loan Document brought in
the courts referred to in Section 16(a) and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 17.  GOVERNING LAW.  THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARDS
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).  THE PARENT GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS GUARANTY AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS.
 
[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 
RBC BEARINGS INCORPORATED
 
/s/ Daniel A. Bergeron
Name:
Daniel A. Bergeron
Title:
Vice President, CFO

 
 
 

--------------------------------------------------------------------------------

 
